 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter Kiewit Sons' Co. and South Prairie Construc-tion Co. and International Union of OperatingEngineers, Local No. 627, AFL-CIO. Case 16-CA-4826August 2, 1977SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn October 24, 1973, the National Labor RelationsBoard issued a Decision and Order' finding thatPeter Kiewit Sons' Co. (herein Kiewit) and SouthPrairie Construction Co. (herein South Prairie)constituted separate employers and that the employ-ees of each company constituted a separate appropri-ate unit for collective-bargaining purposes. Accord-ingly, the Board dismissed in its entirety thecomplaint, which alleged that Respondents violatedSection 8(a)(5) and (1) of the National LaborRelations Act, as amended, by refusing to apply toSouth Prairie's employees the terms and conditionsof a contract executed by Kiewit and the ChargingParty, International Union of Operating Engineers,Local Union No. 627, AFL-CIO. Thereafter, theCharging Party petitioned the United States Court ofAppeals for the District of Columbia Circuit toreview the Board's Order.On September 8, 1975, the court issued itsdecision,2granting the petition for review, reversingthe Board's findings that Kiewit and South Prairieare separate employers and that the employees ofeach constitute an appropriate unit, and vacating theBoard's Order. On November 4, 1975, the courtdenied motions for rehearing and for rehearing enbanc. Thereafter, the Board and South Prairie filedpetitions for a writ of certiorari in the Supreme Courtof the United States.On May 24, 1976, the Supreme Court grantedcertiorai, affirmed the judgment of the court ofappeals that Kiewit and South Prairie are a singleemployer, vacated the judgment of the court ofappeals that the two firms' employees constitute theappropriate bargaining unit, and remanded the caseto the court of appeals.3Pursuant to the order of theSupreme Court, the court of appeals on September30, 1976, remanded the case to the Board for furtheri 206 NLRB 562 (1973). Member Walther was not then a member of theBoard; neither he nor Member Penello participated in that decision.2 Local No. 627, International Union of Operating Engineers, AFL--CIO v.N.L.R.B., 518 F.2d 1040 (1975).:' South Prairie Construction Company v. Local No. 627, InternationalUnion of Operating Engineers, AFL-CIO, 425 U.S. 800 (1976).4 In its statement of position South Prairie contends that Kiewit has notbeen bound by a bargaining agreement since July 1973, or at the latest July231 NLRB No. 13proceedings for determination of the appropriatebargaining unit. Thereafter, the Board invited state-ments of position from the parties. Such statementswere filed by South Prairie and by Local 627,International Union of Operating Engineers, AFL-CIO.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon due consideration of the statements ofposition, the decisions of the Supreme Court and thecourt of appeals, and the entire record in thisproceeding, the Board makes the following supple-mentary findings:The facts are fully set out in our original Decisionand Administrative Law Judge's Decision attachedthereto and will not be reiterated in detail here.Briefly, Kiewit has operated for years as a highwayand heavy construction contractor in the State ofOklahoma and since 1960 has been signatory to acollective-bargaining agreement with InternationalUnion of Operating Engineers, Local No. 627, AFL-CIO, the Charging Party herein.4In 1972 in order tomeet nonunion competition in highway construction,Kiewit's parent corporation brought into Oklahomaanother wholly owned subsidiary, South Prairie, tooperate on a nonunion basis. The ultimate issue inthis case is whether, as a matter of law, Kiewit'sbargaining agreement with the Engineers is applica-ble to the employees of South Prairie's Oklahomaoperations. In the present posture of this case, theimmediate issue before us is whether South Prairie'sOklahoma employees constitute an appropriatebargaining unit separate from Kiewit's employees.Underlying the consideration of the appropriatebargaining unit is the now given fact, based on thefinding of the court of appeals as affirmed by theSupreme Court, that Kiewit and South Prairieconstitute a single employer.5However, that finding,as noted by the Supreme Court in its decision in thiscase, does not necessarily establish that the employ-erwide unit is the appropriate bargaining unit, "asthe factors which are relevant in identifying thebreadth of an employer's operation are not conclu-sively determinative of the scope of an appropriateunit." Central New Mexico Chapter, National Electri-cal Contractors Association, Inc., 152 NLRB 1604,1608 (1965). See also B & B Industries, Inc., 1621974, and that this case is, therefore, moot. We find, however, that the caseis not moot, particularly because the complaint seeks, as a remedy.retroactive application of the contract with respect to the wage scale andpayments to the apprenticeship and health and welfare funds.5 The finding, of course, applies to South Prairie's highway constructionoperations within Oklahoma and not to its other operations. The recordshows that South Prairie is a corporation of long standing engaged in theconstruction industry in States other than Oklahoma.76 PETER KIEWIT SONS' CO.NLRB 832 (1967); and Dixie Belle Mills, Inc., AWholly Owned Subsidiary of Bell Industries, Inc., 139NLRB 629 (1962). In determining whether a singleemployer exists we are concerned with the commonownership, structure, and integrated control of theseparate corporations; in determining the scope ofthe unit, we are concerned with the community ofinterests of the employees involved.Section 9 of the Act gives to the Board consider-able discretion in determining appropriate units.6Section 9(b) of the Act empowers the Board to"decide in each case whether, in order to assure toemployees the fullest freedom in exercising the rightsguaranteed by this Act, the unit appropriate for thepurposes of collective bargaining shall be theemployer unit, craft unit, plant unit, or subdivisionthereof ...." The mandate of that section "toassure to employees the fullest freedom" indicatesthat our primary concern is the degree of commoninterests of the employees involved. The ultimateunit determination is thus resolved by weighing allthe factors relevant to the community of interests ofthe employees. Where, as here, we are concernedwith more than one operation of a single employer,the following factors are particularly relevant;' thebargaining history; the functional integration ofoperations; the differences in the types of work andthe skills of employees; the extent of centralization ofmanagement and supervision, particularly in regardto labor relations, hiring, discipline, and control ofday-to-day operations; and the extent of interchangeand contact between the groups of employees.Kiewit has had a long bargaining history withEngineers Local 627 and other unions; South Prairieof course has not. There are, however, no historicallyestablished separate units, as South Prairie's cominginto Oklahoma was the cause of the charge herein.The 1970-73 collective-bargaining agreement wassigned by several contractors in addition to Kiewitand by several unions in addition to Local 627.However, that contract, as found by the Administra-tive Law Judge, did not create a multiemployerbargaining relationship but instead contemplatedseparate units for each contractor's employees. Inaddition, other unions did not share representationof Kiewit's engineers with Local 627.In finding that Kiewit and South Prairie constitutea single employer, the court of appeals found asubstantial degree of integration of operations andcommon management of the two Companies. How-ever, Kiewit and South Prairie retain their separateh In its decision in this case the Supreme Court quoted from PackardMotor Car Compant v. N. L.R.B., 330 U.S. 485. 491 (1947), that the selectionof an appropriate unit lies largely within the Board's discretion which "israrely to be disturbed."7 Although Kiewit and South Prairie are not, in the traditional sense,separate plants, the factors used to determine whether a multiplant or asingle-plant unit is appropriate are relevant here.corporate identities and have operated as separateenterprises for years. Each Company submits sepa-rate and independent bids,salthough they areprecluded by state law from bidding against eachother. Each has a different dollar maximum for workwhich it can undertake. Neither Company subcon-tracts work to the other, and they do not worktogether on projects. Each Company uses its owntools and raw materials. Although heavy equipmentis leased back and forth, the leases are signedagreements at the going rental rate. Of particularrelevance here is that with respect to the interests ofemployees the Companies function as substantiallyseparate operations.Kiewit and South Prairie are both engaged inhighway construction in Oklahoma. There is nothingin the record to show a marked difference betweenthe skills of the employees of the two Companies.However, South Prairie's Oklahoma operations areinvolved solely with highway construction, whileKiewit is engaged also in heavy construction work,including airport, mill, and railroad bridge construc-tion. Thus, although the employees of both Compa-nies perform similar work, the interests of SouthPrairie's employees are more narrowly drawn thanthose of Kiewit's employees.The fact that South Prairie operates as a nonunioncontractor was determined by South Prairie's andKiewit's parent corporation and, as found by thecourt of appeals, constitutes "a very substantialqualitative degree of centralized control of laborrelations." Within that framework, however, SouthPrairie's labor policies are set by its president,9andKiewit's are set by an official of the parentcorporation. More important to the consideration ofthe immediate issue before us is the local control overthe day-to-day operations. Although many, if notmost, of South Prairie's supervisors had previouslyworked for Kiewit, after their transfers they workedsolely for South Prairie and supervised only SouthPrairie's employees. There is no common supervi-sion. The day-to-day control of South Prairieultimately rests with its president. He has controlover hiring, disciplining, and firing employees,establishes wages and conditions of employment,and has ultimate authority over the immediateworking conditions. There is no evidence in therecord that any official of the parent corporation (orof Kiewit) routinely reviews the day-to-day decisions,has the authority to do so, or regularly visits SouthPrairie's operations. Similarly, Kiewit exercises day-' There is no evidence that South Prairie's bids are specifically reviewedby Kiewit or the parent.9 South Prairie's president had previously been Kiewit's area manager.After he transferred, however, he no longer worked for Kiewit.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto-day control over its operations. Accordingly, wefind that there is substantial local control over thoselabor policies which most immediately affect theinterest of the employees involved.When South Prairie came into Oklahoma a numberof supervisors and officials, including South Prairie'spresident, came from Kiewit. There is also evidencethat a few employees who had worked for Kiewitwent to work for South Prairie but, since bothCompanies hire employees on a project-by-projectbasis, such is not unexpected. With the possibleexception of one employee who on one occasion wasloaned from one Company to another, there is noevidence of interchange in the traditional sense.There is no evidence which indicates that anemployee of one Company will fill in for a sick orotherwise absent employee of the other Company orthat an employee of one Company works on theprojects of the other.As found by the court of appeals, the corporaterelationship between South Prairie and Peter Kiewitis sufficient to find that they are one employer.However, the relationship between the two Compa-nies with respect to how the interests of theiremployees are affected is a different matter. Inweighing the factors set out above, we find that theoperations of South Prairie and Peter Kiewit are notso closely intertwined in all respects that theirprojects are indistinguishable or their employeesequally under the jurisdiction of both firms. To thecontrary, the evidence, taken as a whole, shows thatthe engineers employed by South Prairie in Oklaho-ma have a distinct and separate community ofinterests from the employees of Kiewit so as toconstitute a separate appropriate bargaining unit.This is especially so in those aspects which directlyand immediately affect the employees involved.South Prairie bids on jobs separately and indepen-dently of Kiewit and has predominately distinctarrangements for the day-to-day supervision andcontrol of employees, and its employees do notinterchange with Kiewit's employees. Accordingly,we find that the engineers employed by South Prairiein Oklahoma constitute a distinct and separatebargaining unit from the engineers employed byKiewit. As South Prairie's employees constitute aseparate appropriate bargaining unit, we further findthat it would be improper to impose upon thoseemployees the collective-bargaining agreement exe-cuted by Kiewit and Local 627. Accordingly, weshall dismiss the complaint herein in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.78